Citation Nr: 0638231	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-37 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral aphakia.

2.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30, based on the need for convalescence 
following right eye surgery in September 2003.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active military duty from May 1970 to 
July 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied the 
appellant's claims of entitlement to an increased rating for 
his bilateral eye disability, to a temporary total evaluation 
under 38 C.F.R. § 4.30 due to surgery performed on his 
service-connected right eye in September 2003, and to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).

The appellant was originally represented in his appeal by 
Richard LaPointe, Esq.  In a July 2006 letter, the Board 
advised the appellant that Mr. LaPointe had retired from the 
practice of law and was no longer authorized to represent 
claimants before VA.  The Board notified the appellant of his 
representation options, indicating that he could represent 
himself, appoint an accredited service organization to 
represent him, or select another attorney or agent.  The 
Board advised the appellant that if he did not respond within 
30 days, it would be assumed that he wished to represent 
himself.  Having received no response from the appellant, the 
Board will proceed with consideration of his appeal on the 
assumption that he wishes to represent himself.

The Board notes that the appellant's claim of entitlement to 
TDIU is inextricably intertwined with the claim of 
entitlement to a higher rating for the eye disabilities.  
Therefore, consideration of the issue of entitlement to TDIU 
is deferred pending completion of the development delineated 
in the REMAND below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The last time a VA eye examination that included review of 
the claims file was accomplished was in September 2003 - more 
than three years ago and prior to the appellant's right eye 
surgery.  In the interim, clinical evidence of record 
regarding the nature, severity and etiology of the 
appellant's right eye pathology is uncertain.  A January 2004 
VA hospital report indicates that the appellant had right eye 
conjunctival symptomatology that was related to the September 
2003 eye surgery.  There is no indication whether this is a 
chronic condition or whether it is part and parcel of the 
right eye disability.

Furthermore, the evidence of record does not include the 
discharge orders related to the appellant's September 2003 
eye surgery.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Further, VA must obtain outstanding federal 
records, which may contain significant medical findings and 
conclusions.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§§ 3.157(b)(1), 3.159(c).  Therefore, the relevant VA 
treatment records should be obtained and associated with the 
claims file.  In addition, no medical opinion is of record on 
the question of whether or not the appellant required 
convalescence after his September 2003 right eye surgery.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding his 
claims that he has in his possession.

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any eye problems since 2002.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
In particular, the complete VA inpatient 
and outpatient treatment records not 
already of record should be obtained and 
associated with the claims file.  This 
should include clinic notes, nurses' 
notes, progress notes, doctors' orders, 
admission and discharge summaries, OR 
notes, x-ray and other imaging reports 
and all other information.  In 
particular, all such records relating to 
the September 2003 right eye surgery must 
be obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative, if any, should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for an 
ophthalmological examination to determine 
the nature, extent and severity of his 
service-connected right and left eye 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examination report should reflect review 
of the claims file.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should determine the appellant's 
best corrected visual acuity in each eye.  
The examiner should describe all 
symptomatology due to the appellant's 
service-connected right and left eye 
disabilities, including all sequelae of 
eye surgery.  The examiner must state 
whether or not the appellant required any 
period of convalescence after the right 
eye surgery in September 2003, and, if he 
did, the length of time so required.  The 
rationale for all opinions expressed 
should also be provided.  An opinion 
should be provided by the examiner based 
on review of the claims file alone if the 
appellant fails to report for the 
examination.

4.  Upon receipt of the VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.

5.  Thereafter, the RO should 
readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



